DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 20 January 2022 has been entered; claims 1, 4, 8-12, 14, 19, and 20 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-12, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
only a primary layer is not consistent and is unclear. The Examiner respectfully asks that Applicant consider the following amendment “A nonwoven filter media consisting of a primary layer” to overcome the rejection (supported in Paragraph [0012]). If acceptable, claim 10 would need to be cancelled.  
With respect to claim 20, the limitations are rendered indefinite, as the article of claim 20 appears to be open to additional filtration layers and does not recite any structural components aside from the nonwoven filter media of claim 1. As discussed below, claim 1 is distinct from Swaminathan because Swaminathan discloses more than one filtration layer. 
Regarding claims 4, 8-11, 14, and 19, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 10, the limitations of claim 1 already require that the filter media includes only the primary layer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Patent Publication # 2013/0233789), hereinafter, “Parker”.
With respect to claims 12 and 19, Parker teaches a nonwoven filter media embodied as a wet-laid nonwoven filter media layer (Abstract; Paragraph [0014]), wherein the primary layer comprises a blend of synthetic staple microfibers (Paragraphs [0007, 0034]) at a content of about 50 wt% to about 99.5 wt% (Paragraph [0035]) and a fibrillated cellulosic fiber at a content of about 0.5 to 50 wt% (Paragraphs [0007, 0038]); wherein the disclosed synthetic staple microfibers meet the limitations of components a) and c). The disclosed content of the synthetic staple fibers of about 50 wt% to about 99.5 wt% is a discrete range within the combined ranges for recited components a) and c), which would be equivalent to as low as 10 to as great as 99.5 wt% to allow for the lowest recited amount of the fibrillated cellulosic fiber. Parker teaches that 
Regarding the limitations pertaining to the dirt holding capacity, Parker discloses a capacities ranging from 18-27 mg/in2 using ISO 19438:2003 (see Table 1, “Apparent capacity”; Paragraph [0068]), which is equivalent to about 28-42 g/m2, consistent with “at least 5 g/m2”.  
Regarding the recited BETA ratio, Parker discloses many examples which meet the limitations for a BETA ratio of 200, equivalent to an efficiency of (BETA-1)/BETA * 100 = 99.5% (see Parker Tables 1 and 2), and in particular the Examiner notes that several efficiency values are over 99.5 and up to 100.0%.  Although the Examiner acknowledges that the efficiency values are for 4 micron particles (see Table 1 heading), it is submitted that the ordinary artisan would have found it likely that an efficiency of 200 or greater could be obtained by running the same efficiency test with smaller 1.5 micron particles, since the efficiency is well above 200 for many of the disclosed values at 4 microns. 
Furthermore, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

Allowable Subject Matter
Claims 1, 4, 8-11, 14, and 20 are allowed pending resolution of the 112 rejections raised above, as none of the prior art teaches or suggests the nonwoven filter media of claims 1 and 12.  Regarding reference Swaminathan cited in the Final Rejection mailed on 31 August 2021, the Examiner submits that in order to obtain the recited BETA ratio, equivalent to an efficiency 
Parker (previously cited in the first Non-Final and Final Rejections; U.S. Patent Publication # 2013/0233789) teaches one filtration layer, but the reference does not disclose item c) of claim 1 and claim 14. The Examiner submits that there is no motivation to add the crimped fibers of Swaminathan to the filtration layer of Parker that is free of hindsight reasoning.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01 February 2022